Donlon, Judge:
Counsel have submitted these cases on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed RS (Examiner’s Initials) by Examiner Ronald Sakamoto (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof, and assessed with duty at 20 per cent ad valorem under Par. 1558 as modified, consist of Iso Peanuts, Peanut Crackers, and Japanese Rice Crackers similar in all material respects to the merchandise the subject of Hilo Rice Mill Co., Ltd., et al. v. United States, CAD 866, wherein the Court held that said merchandise was properly dutiable under the provision for “similar baked articles” at 8% per cent ad valorem under Par. 733 of the Tariff Act of 1930 as modified by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the rate of duty under the provision for “similar baked articles” under paragraph 733 was reduced to 7% per cent on entries or withdrawals from *18warehouses on or after July 1, 1962, and to 6y2 P6r cent 011 entries or withdrawals on or after July 1, 1963, under T.D. 55816.
IT IS FURTHER STIPULATED AND AGREED that the record in Hilo Rice Mill Co., Ltd., et al. v. United States, CAD 866, be incorporated in the record of these cases and that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of facts and on authority of the decision cited therein, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the examiner on the invoices covered by the entries and protests recited in schedule A, attached hereto and made a part hereof, consists of Iso peanuts, peanut crackers, and Japanese rice crackers which are baked articles similar to biscuits, dutiable under paragraph 733 of the Tariff Act of 1930, as modified, at the rate in effect on the date when said items were entered, or withdrawn from warehouse, for consumption.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will be entered accordingly.